DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWED CLAIMS
	Claims 1-5, 7-9 and 11-13 are allowable over the prior art. 

Drawings
The drawings were received on 11/17/2021. These drawings are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Rothe on 02/03/2022.
The application has been amended as follows: 
Claim 13, ln. 10 reads ---the fluid shut-off member comprising a non-return valve having a membrane body, 
the fluid shut-off member comprising a hollow cylinder having a cylinder wall and a cylinder axis surrounded by the cylinder wall, the cylinder axis extending longitudinally through a center of the cylinder wall, the fluid channel defining a second axis extending longitudinally through a center of the fluid channel, the second axis being parallel to and laterally offset form the cylinder axis, with the second axis being outside of the hollow cylinder,---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Forberg (US Pat. No.: 3,993,068). Forberg discloses a piercing part for a medical infusion system comprising a fluid channel, a ventilation channel, a fluid shut-off member and a closure part. Forberg further discloses that the fluid shut-off member comprises a hollow cylinder but fails to disclose that second axis is laterally offset from the cylinder axis, with the second axis being outside of the hollow cylinder. There is no motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow cylinder such that the second axis is laterally offset from the cylinder axis, with the second axis being outside of the hollow cylinder. Further, such modification would require a substantial reconstruction of the device of Forberg. 
Accordingly, claim 1 and its dependents, claims 2-5, 7-9 and 11-12, are allowable over the prior art.
Similarly, claim 13 recites the second being laterally offset from the cylinder axis, with the second axis being outside of the hollow cylinder.
Accordingly, claim 13 is allowable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        



/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781